Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered August 21, 1995, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The court properly admitted testimony concerning a prior altercation between the complainant and defendant. The prior incident was not unduly remote and was highly relevant to motive (see, People v Angel, 238 AD2d 210). Further, the court gave adequate limiting instructions at the time the testimony was introduced.
The court’s ruling concerning impeachment of a witness by an alleged prior inconsistent statement was a proper exercise *473of discretion (see, People v Duncan, 46 NY2d 74, 80, cert denied 442 US 910).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.